EXHIBIT 10.1
 
EXCLUSIVE LICENSE AGREEMENT
 
THIS EXCLUSIVE LICENSE AGREEMENT (this "Agreement"), is made and effective this
23rd day of September, 2013, by and among, Kendall Jenner, Inc. located at 21731
Ventura Blvd., Suite 300, Woodland Hills, CA 91364 ( "Licensor"), and ID
Perfumes Inc., a Nevada corporation, located at 1250 E Hallandale Beach Blvd,
Suite 402, Hallandale Beach, Florida 33009 ("ID Perfumes" or "Licensee")
 
WHEREAS, Kendall Jenner ("Artist") has licensed her name, likeness, image, voice
and other attributes of her personality and the right to provide her services in
connection therewith to Licensor along with the right to sublicense them to
third parties.
 
WHEREAS , Licensor is or will be the sole owner of the Trademark, as defined
hereinafter, including all registrations and applications for registration of,
and/or common law rights in and to the trademark "Kendall Jenner" (collectively,
the "Trademark").
 
WHEREAS , Licensee desires to license from Licensor, and Licensor desires to
license to Licensee, the right to use the Trademark, solely in connection with
the design, manufacture, marketing, distribution and sale of the Products, as
defined hereinafter , within the Territory , as defined hereinafter , as
provided in this Agreement ;
 
NOW, THEREFORE, in consideration of the mutual obligations and promises made in
this Agreement, and for other good and valuable consideration the receipt and
sufficiency  of which are hereby acknowledged, the parties hereto agree as
follows:
 
1. Definitions.  The term s listed below shall have the following meanings:
 
"Trademark" shall mean the Kendall Jenner trademark , and all registrations and
applications  for registration thereof, and common-law rights therein and
thereto.
 
"Agreement Mark" shall mean any trademark for Products developed under this
Agreement , incorporating the Trademark , and all registrations and applications
for registration thereof , and common-law rights therein and thereto.
 
"Wholesale Net Sales" means gross amounts of shipments, as invoiced , directly
or indirectly, by or under authority from Licensee, of Products, in any
transaction in commerce, through the  Distribution Channels, less, without
double counting, (a) all customary trade discounts and
allowances to the extent actually taken, (b) quantity discounts, separately
shown on invoices and properly taken by customers (provided, however, that such
discounts will not exceed ****of net invoice sales (sales to distributors at
distributor pricing shall not be considered a quantity discount)); and (c) all
returns of Products for credit (returns shall be allocated as discounted or
full-price in the ratio of actual discount s given). All of the allowable
discounts and deductions listed in (a) through (c) above shall only be permitted
to the extent they are supported by credit memoranda and/or invoices issued to
customers, (ii) represent actual discounts, allowances and credits (and not
reserves therefor) and (iii) are not the result of or in connection with the
purchase or return of any product or service other than Products.  In computing
Net Sales, no direct or indirect expenses or costs incurred in connection with
paying royalties due under this Agreement (including transferring funds for
royalties or converting currency into United States Dollars if applicable) or
manufacturing, selling, distributing, importing or advertising the Products
shall be deducted, nor shall any deduction be made for uncollectible
accounts.   If  sales are made to any party controlled by, controlling, under
common control or otherwise affiliated with or related to Licensee, (x) the Net
Sales shall be computed based upon the regular wholesale price for such Products
charged to unrelated third parties if such regular wholesale price is higher
than what is actually charged and (y) discounts, deductions and credits shall be
no greater than those allowed to unrelated third parties.  No costs incurred,
including but not limited to those incurred by Licensee, customers or other
third  parties, in the manufacturing, selling, marketing , advertising or
distributing of the Products shall be deducted. All transactions shall be at
arm's length for fair market value.
 
 
 
 

--------------------------------------------------------------------------------

 


"Exclusive Product Categories" shall mean women 's and children's fragrances
included in Class 3. If requested by Licensee and approved by Licensor in
writing, Exclusive Product Categories shall also include men's fragrances
included in Class 3.


"Non-Exclusive Product Categories" shall (i) mean scented personal beauty
products for men, women and children included in Class 3 (other than fragrances)
but only to the extent included with Exclusive Product Categories in a "Gift
with Purchase" package or gift set and full sized sellable fragrance ancillaries
(i.e. body lotion, shower gel, body mist, deodorants, creams, powders and/or
other fragrance related complimentary items in Class 3) and (ii) any other
related products approved by Licensor and customarily used in Collateral
Materials and Gift with Purchases and included with Exclusive Product
Categories.


"Products" shall mean the Exclusive Product Categories and Non-Exclusive Product
Categories embodying the Trademark and/or the Agreement Mark. "Exclusive
Products" shall mean the Exclusive Product Categories embodying the Trademark
and/or the Agreement Mark and "Non­ Exclusive Products" shall mean the Non
-Exclusive Product Categories embodying  the Trademark and/or the Agreement
Mark.


"Collateral Materials" shall mean all packaging , labels, press releases,
advertising, promotion displays, testers, samples, or other materials of any and
all types prepared in connection with the Products.


"Initial Term" shall be Five (5) years. Year 1 shall commence upon the Effective
Date and end on the earlier to occur of the first anniversary of the Launch Date
and twelve (12) months following the execution of the Agreement , provided
reasonable cooperation from the Licensor.


"Annual Period" shall mean each consecutive 12 month period during the Term;
provided however, that the first Annual Period shall begin on the Effective Date
and end on the earlier to occur of the first anniversary of the Launch Date and
twelve (12) months following the execution of the Agreement , provided
reasonable cooperation from the Licensor (the "First Year  End Date"); and
provided further that each subsequent Annual Period shall be measured from  the
First Year End Date and each subsequent anniversary thereof during the Term.
 
"Term" shall mean the Initial Term, together with all validly exercised renewal
terms, as further described herein.
 
"Effective Date" shall mean the date the Agreement is fully executed as stated
above.
 
"Launch Date" shall mean the first fragrance launch of the Exclusive Products,
which will be scheduled for introduction on or about May 20 14.
 
"Royalty" or "Royalties" shall mean *** per percent of Wholesale Net Sales.
 
"Distribution Channels" shall mean department stores, mass retailers,
perfumeries, duty free shops, international distributors, online eCommerce
retailer s, and any other accounts that carry products similar in prestige and
trademark or recognition as the Products. Notwithstanding anything to the
contrary contained herein , Distribution Channels shall  not  include  discount
stores, "odd lot", oversale or remnant retailers, or any other "off price" or
surplus outlet unless approved by Licensor in writing.


"Territory" shall mean worldwide.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2. Rights.
 
a.  Licensor hereby grants to ID Perfumes an exclusive (as to the Exclusive
Product Categories)  and a non-exclusive (as to the Non-Exclusive Product
Categories)  royalty bearing, license to create, conceive of, develop, produce ,
manufacture , import , design, market, sell and distribute the Products at ID
Perfumes' cost and expense during the Term in the Territory, subject to the
provisions of this Agreement.  ID Perfumes hereby accepts such license and shall
use its best efforts, to create, conceive of, develop, produce , manufacture ,
import , design,
market, sell and distribute the Products.
 
b.  All rights not expressly granted to Licensee hereunder are expressly
reserved to Licensor.   Without prejudice to the generality of the
foregoing  and notwithstanding anything to the contrary contained herein,
nothing shall prevent Licensor from licensing the right to use the Trademark,
the Agreement Mark, Artist's name, likeness or any other attribute of Licensor's
endorsement, identification, image or services in connection with any product (a
"Competitive Product") competitive with, similar to or the same as the Products
(other than Exclusive Products) provided , however, that any such Competitive
Product which is the same as any of the Products listed in clause (i) of the
definition of "Non-Exclusive Product s" is not branded with any Agreement Mark
and is not the same scent as the Exclusive Products hereunder.  Licensor shall
retain all right, title and interest in and to the Trademark  and the Agreement
Mark throughout the Territory  and in perpetuity which shall not be contested by
Licensee nor shall Licensee assist others to do so. Other than as provided for
herein, nothing in this Agreement shall give Licensee or any third party any
interest or ownership right in the Trademark or the Agreement Mark.  Licensee
acknowledges the validity of the Trademark and the Agreement Mark and the
secondary meaning associated with the Trademark and the Agreement Mark. Licensee
acknowledges and agrees that all use of the Trademark or the Agreement Mark by
Licensee and any goodwill generated by Licensee's use of the Trademark or the
Agreement Mark shall inure solely to the benefit of Licensor.  Licensee will
ensure that no use of the Trademark or Agreement Mark is unflattering or
disparaging and that no statement is made that disparages any of Licensor,
Kendall Jenner or any of her family members.  Licensee shall not join any name
or names with the Trademark so as to form a new mark or the Agreement Mark,
unless and until Licensor consents thereto in writing.


c.  Licensee acknowledges and agrees that there is valuable goodwill associated
with the Trademark and the Agreement Mark and that the Trademark and the
Agreement Mark has a secondary meaning in the mind of the public.  Licensee
further acknowledges and agrees that the Trademark and the Agreement Mark
(including all rights therein and goodwill associated therewith) shall be and
remain insofar as Licensee is concerned the exclusive sole and complete
Trademark and the Agreement Mark of Licensor and its designees.  Licensee shall
not use nor authorize nor permit the use of the Trademark or the Agreement Mark
in any manner at any time nor at any place not specifically licensed herein and
all rights and interests of whatsoever nature with respect to the Trademark ,
the Agreement Mark and the Products which are not specifically granted to
Licensee herein shall be and are specifically reserved to Licensor and/or its
designees without limitation.   Licensee shall exercise the rights granted under
this Agreement strictly in accordance with the terms, conditions restrictions
and limitations contained herein.  Licensee acknowledges and agrees that its use
of the Trademark and the Agreement Mark shall not create in Licensee's favor any
right, title or interest and that all uses of and sale by Licensee (as are
permitted under this Agreement) shall inure to the benefit of Licensor.  It is
agreed that all accounting and payments required herein shall survive and
continue beyond the expiration or earlier termination of this
Agreement.  Wherever the obligations of Licensee or Licensor hereunder are
expressed to be subject to a limit of time it shall be deemed that time shall be
of the essence of this Agreement.
 
d.  Licensee shall cause to appear on all packaging of Products, (i) "the
trademark ,
is licensed to ID Perfumes, Inc.; and such additional legends, markings and
notices complying with the requirements of any law or regulation in the
Territory and (ii) such legends, markings and notices as Licensor, from time to
time, may reasonably request.


e.  Licensee shall, in consultation with Licensor and subject to the approval of
Licensor, create one or more Agreement Marks for use hereunder.  It is
understood that the Agreement Marks shall be the sole and exclusive property of
Licensor and Licensee shall immediately assign all right , title and interest it
may have therein to Licensor, free of any liens charges or encumbrances.


 
 
3

--------------------------------------------------------------------------------

 
 
3. ID Perfumes  Responsibilities.  ID Perfumes  shall  be responsible  for,
among  other things, the following:
 
a.  Creating, conceiving of, designing, establishing and defining the line of
Products to be offered , subject to Licensor 's  approval rights as set out in
Section 5 herein;
 
b.  Identifying and creating the full visual presentation for the Products,
including the design, subject to Licensor's approval rights as set out in
Section 5 herein;
 
c.  The complete sourcing and manufacturing  of the Products, including the
sample making;
 
d.  Providing all capital required for the manufacturing , marketing,
distribution and sale of the Products;
 
e.  Creating all marketing for the Products, including but not limited to
promptly reimbursing Licensor for Licensor's verifiable legal expenses
associated with Licensor's conducting all searches on the   Agreement Mark and
other creative/artistic elements to ensure they are non-infringing;
 
f.  Creating gift with purchases and gift sets, subject to Licensor 's approval
as set forth section 5 therein to promote the sale of the Products;
 
g.  Providing all distribution of the Products, subject to Licensor's approval
rights as set out in Section 5 herein (for clarity, Distribution Channels, and
customers of any type, do not require individual approval by Licensor provided
they comply with the restrictions set forth in the definition of "Distribution
Channels");
 
h.  Selling the maximum quantity of Products consistent with the high standards
and prestige represented by the Trademark  and the Agreement Mark throughout the
"Distribution  Channels";
 
i.  Using best efforts to exploit the rights granted herein throughout the
Territory; and
 
j.  Paying all costs and expenses associated with promotion of the Products,
including, but not limited to all costs associated with marketing, advertising
and launch events for the Products.
 
k.  Without limiting any of the foregoing, being solely responsible for ensuring
that all uses of the Trademark  and the Agreement Mark hereunder by Licensee or
anyone authorized under or through Licensee comply with applicable law. Licensee
agrees that the Products are, and shall at all times during the term of this
Agreement continue to be of first quality, use its best efforts to prevent any
defects, and shall be produced and sold by Licensee in accordance with all
national , state, local and other laws, regulations, rules and orders having
applicability thereto. All advertising and promotional materials used by
Licensee in connection with the sale of such Products will be true, accurate and
complete and will comply with all national , state, local and other laws,
regulations, rules and standards having  applicability thereto.
 
4. Licensor's Responsibilities.  Licensor shall be responsible for the following
items:
 
a.  Subject to Section 3(e) above, providing , and maintaining all Trademark and
Agreement Mark rights, copyrights and other intellectual property relating to
the Trademark and the Agreement Mark . Other than costs associated with
conducting searches on the Agreement Mark to ensure that such mark is
non-infringing , Licensor shall pay all costs associated with registering and
maintaining the Trademark and the Agreement Mark, as set out in Section 16
herein;
 
b. Providing input on the licensing strategy for the Products ;
 
c. Providing design and advertising concept direction for the Products;
 
d. Participating in Product approvals;
 
e. Assist with public relations for the Products as provided for hereunder.
 
 
 
4

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained herein, no advice,
consultation or input provided by Licensor hereunder shall be deemed a
representation , warranty or guarantee of Licensor and it is understood that
Licensor is not guaranteeing any minimum sales or other results.
 
5. Approvals; Samples; Inspection. Licensor shall be provided the opportunity to
review and approve in writing all materials prepared in connection with
all  products ,  fragrances, aromas, creative development , designs,
naming/identification  and quality for the Products prior to the production and
distribution thereof, including all uses of the Trademark or the Agreement Mark,
including without limitation, in connection with all Products, packaging ,
Collateral Materials and all advertising and marketing materials, in accordance
with the process indicated below:
 
a.  Licensee shall submit for Licensor's prior written approval all samples,
prototypes, layouts and production ready samples for the Products and Collateral
Material s at all stages of production and all hang tags, labels, packaging,
advertising and promotional materials pertaining to the Products. Licensee may
not develop, proceed to the next stage of development and/or production ,
manufacture,  use, offer for sale, sell, advertise, promote , ship, distribute
or otherwise exploit any Products or any Collateral Materials , in whole or in
part , until it has received  Licensor 's written approval of such Products, any
use of Artist's name and/or likeness or Collateral Materials.  Such approval may
be granted, withheld, or revoked as Licensor, in its sole discretion determines.
Licensor agrees that its approval rights with respect to Products or Collateral
Materials will not affect Licensee's freedom to determine its own prices. If
Licensor fails to disapprove in writing any of the submissions furnished to it
by Licensee within seven (7) business days from the date of submission thereof,
such failure shall be considered to be an approval  thereof. Within the seven
(7) business day period, Licensor , or its agent(s), will communicate with
Licensee if additional review time is needed and to provide an estimated number
of days beyond the designated period within which Licensee can expect a final
response. However, in no event shall the designated period exceed (10) business
days from the date of submission to licensor. If Licensor fails to disapprove in
writing (10) business days after the designated period of the submission
thereof, such failure shall be considered an approval.
 
b.  Licensee shall furnish and ship, at Licensee 's expense , final production
samples of each Product, including all related packaging , advertising and
promotional  materials, as follows: a reasonable  number of samples of each to
Licensor sent directly to Licensor's agent (unless modified in writing by
Licensor) at: Agency for the Performing Arts, 405 S. Beverly Drive, Beverly
Hills, CA 90212, Attn: Mr. Brian Dow.  Thereafter, to enable Licensor to
determine whether Licensee is maintaining quality,, Licensee shall furnish and
ship, at Licensee 's expense, within thirty (30) days following the close of
each Annual Period , samples of each Product , including all related packaging,
advertising and promotional materials, and Licensee 's annual catalogue (if
any), and one (1) high-resolution digital photograph and/or transparency of each
Product. At Licensor's expense, Licensor shall have the right at all reasonable
times to inspect the site(s) of production of the Products.  All Products and
Collateral Materials, and the manner of sale, advertisement,  promotion,
shipment, distribution and exploitation of same, shall be of high quality, and
in accordance with the high quality standards established by Licensor for the
Trademark.
 
c.  Approval of any one use of the Trademark or the Agreement Mark shall not be
deemed approval for any other use.
 
d.  Upon execution of the Agreement, Licensee shall designate in writing an
individual to serve as Licensee's brand manager for the development of the
Products.
 
e.  ID Perfumes shall, at its own expense, submit to Licensor all items required
as stipulated herein.
 
 
 
5

--------------------------------------------------------------------------------

 
 
6. Royalties and Reports.


a.  ID Perfumes shall pay royalties equal to *** of Wholesale Net Sales (the
"Royalties ")  on a quarterly basis within Thirty (30) days following the close
of each calendar quarter in which there are any sales of Product s. With respect
to the Artist, who is currently a minor (the "Minor"), ID Perfumes is hereby
authorized and directed to deduct, until advised in writing by Licensor, fifteen
percent (15%) of all gross earnings due and payable to the Licensor under this
Agreement, and ID Perfumes shall deposit said fifteen percent ( 15%) into the
Minor's Coogan Trust Account at City National Bank , 400 N. Roxbury Drive,
Beverly Hills CA 90210, established and maintained for the benefit of said Minor
in the State of California in accordance with California Family Code Section
6753.  The Minor , and those acting on her behalf, hereby represent to ID
Perfumes that said Coogan Trust Account names the Minor's parent(s) or legal
guardian(s) as trustee(s) for the benefit of the Minor in accordance with the
laws of the State of California. Licensor hereby authorizes and directs ID
Perfumes to make all remaining payments payable to:
 
 

Licensor's Mailing Address:   Licensor 's Name: Kendall Jenner Inc.   21731
Ventura Blvd. Suite 300, Woodland Hills, CA 91364     Address Associated with
Licensor's Account:
21731 Ventura Blvd. Suite 300, Woodland Hills, CA 91364
      City National Bank   400 N Roxbury Drive, Beverly Hills, CA 90210  
Account # : ***
 
ABA # ****

 
 
 
6

--------------------------------------------------------------------------------

 
 
All Royalties due Licensor hereunder shall be computed and paid in accordance
with the Agreement herein and GAAP "generally accepting accounting
principles."Each Royalty payment shall be accompanied by a complete, accurate
and detailed statement broken down by country, if applicable, setting forth the
quantity and the gross sale price of each of the Products sold (including sales
for export) during the preceding calendar quarter and the computation of
royalties due Licensor pursuant to this Agreement.  Such statement shall be
accompanied by payment of all Royalties due to Licensor in respect of each
applicable sales.  Licensee shall pay interest on late Royalty payments at seven
percent (7%) per annum computed 30 days from the original due date until paid.
Acceptance by Licensor of such payment and statement for any quarter shall not
preclude Licensor from questioning their accuracy at any time during the Term or
for two (2) years after the expiration of the Term.  Each such Royalty statement
shall be certified by an officer of Licensee as being true and
accurate.  Royalties shall be paid in United States Dollars, unless otherwise
agreed to in writing by the parties, with the applicable exchange rate used as
published in The Wall Street Journal on the date of Licensee's receipt of any
Wholesale Net Sales in a foreign currency.  Licensor shall be solely responsible
for payment of all income and other taxes pertaining to the payment of
Royalties.
 
b.  ID Perfumes shall keep true and accurate books of account and records
(including but not limited to easily accessible electronic database records), in
accordance with generally accepted accounting principles , consistently applied,
covering all transactions relating to this Agreement and the license hereby
granted. Such books of account and records, whether from ID Perfumes or its
Affiliate(s), shall be kept available and safeguarded at Licensee's address and
be recorded in the English language, for at least two (2) years after the Term.
Licensor shall have the right to periodically audit the reports and other
financial information related to this Agreement. Licensor and its duly
authorized representatives shall have the right, upon five (5) business days
written advance notice, during normal hours of business days, but not more than
once per year (except with respect to any year in which a Deficiency (as defined
below) is found , there is no limit), to examine and copy such books of account
and record s, and all other documents and material s i n the possession or under
the control of Licensee with respect to the subject matter and the terms of this
Agreement.  For the avoidance of doubt, Licensor and its designee may inspect
may inspect all records of the Licensee's business that are necessary to ensure
the accuracy of the reporting of  sales of Products and calculation of payments
due hereunder , which may include reviewing data that does not relate to the
Licensor's intellectual property. The cost and expense of such examination shall
be borne by Licensor.  If Licensor or its designee identifies underpayments
and/or under-declarations and/or contract breaches that result in a judgment,
settlement and/or payment in an amount in excess of four percent (4%) in the
level of the Royalties declared for any reporting period (irrespective of
whether or not the declaration results in a payment of Royalties over the GMR)
ID Perfumes shall promptly pay (in addition to the unpaid Royalty and interest)
the cost of the audit performed by Licensor. Licensee shall also bear the
reasonable audit costs of an audit firm of Licensor's choosing to perform a
follow-up examination/audit , to be commenced within twenty-four (24) months of
the payment of the original audit findings.  For the avoidance of doubt, receipt
or acceptance by Licensor or its agent of the Royalty declarations/payments due
pursuant to this Agreement or any statement delivered hereunder , shall not
preclude Licensor from later (for a period of up to twenty-four (24) months
after the expiration or earlier termination of this Agreement) questioning the
accuracy and completeness of those declarations.
 
 
 
7

--------------------------------------------------------------------------------

 


7. Deposit; Guaranteed Minimum Royalties.


a.  Upon execution of this Agreement, Licensee shall deliver to Licensor a
non-refundable deposit (the "Deposit ") of ***. The Deposit shall only be
credited against the GMR for the first Annual Period, as described below.
 
b.  During the Initial Term, ID Perfumes shall pay to Licensor earned Royalties
on  a quarterly basis. For each Annual Period, ID Perfumes shall
pay  the  guaranteed  minimum royalty ("GMR") as set forth below:


Initial Term/Annual Period
Min. Wholesale Net Sales
GMR
Min.
Advertising/Marketing
Commitment
 
ANNUAL PERIOD 1
 
$
$
 
$***
****
****
   
$
$
 
ANNUAL PERIOD 2
 
*****
***
$***
   
$
$
 
ANNUAL PERIOD 3
 
***
***
$***
   
$
$
 
ANNUAL PERIOD 4
 
*****
***
$****
   
$
   
ANNUAL PERIOD 5
 
****
$***
$****
 
TOTAL
$
$
 
 
$ ****
***
***



 
 
8

--------------------------------------------------------------------------------

 
 
c.  During the Renewal Term, if any, TD Perfumes shall pay to Licensor a GMR as
set forth below:






Renewal Term
Minimum Wholesale Net Sales (Renewal)
GMR (Renewal)
Minimum Advertising/Marketing Commitment (Renewal)
ANNUAL PERIOD  1
$***
$***
$***
ANN UAL PERIOD 2
$***
$***
$***
ANNUAL PERIOD 3
$***
$***
$***
ANNUAL PERIOD 4
$***
$***
$***
ANN UAL PERIOD 5
$***
$***
$***







d.  The GMR shall be payable within thirty (30) days following the last day of
each Annual Period except with respect to the first Annual Period , which shall
be paid as set forth below; provided however that Royalties actually paid for
each such Annual Period shall be credited against the GMR for each such Annual
Period. In the event earned Royalties are less than the GMR in any Annual
Period, the difference  shall be payable to Licensor. With respect to the GMR
for the first Annual Period only, (i) the Deposit shall be credited against the
GMR such that following the payment of the Deposit, the remaining GMR for the
first Annual Period will be ***  (ii) *** of such remaining GMR shall be paid to
Licensor upon the  initial shipment to begin the Annual Period of the first
quarter, (iii) the remaining ***of such remaining GMR shall be paid to Licensor
the beginning of second quarter, thus ninety (90) days following the first
quarter and (iv) the GMR for the first Annual Period, to the extent paid
(including the payment of the Deposit) shall be credited against Royalties due
for such first Annual Period only.
 
e.  Both the Deposit and the GMR are not refundable. In addition, neither the
GMRs nor the Deposit shall be cross-collaterized or applied as a credit to any
other Annual Period. No payment of Royalties for any Annual Period in excess of
the GMR for the same Annual Period shall be credited against the GMR due to
Licensor for any other Annual Period.
 
 
 
9

--------------------------------------------------------------------------------

 
 
8. Renewal Options.
Should Licensee achieve *** in Wholesale Net Sales on a cumulative basis during
the Initial Term, the Agreement shall automatically be extended for an
additional five (5) year renewal term (the "Renewal Term") to commence
immediately upon and subsequent to  the end of the Initial Term. The Renewal
Term will be according to the same terms and conditions contained herein except
as otherwise expressly provided.
 
9. Advertising Budget.
a.  In addition to Licensee's other obligations set forth herein, Licensee shall
use its best commercially reasonable efforts to maximize the sales, marketing,
and distribution of the Products.
 
b.  ID Perfumes agrees to spend during each Annual Period the greater of the
amounts set forth in the table in Section 7 or *** of Wholesale Net Sales in
Annual Period One or any Annual Period in which a new Product is launched
or  *** of Wholesale Net Sales in any Annual Period other than Annual Period One
or any Annual Period in which a new Product is launched on Consumer Advertising
, as defined below ("Minimum Advertising Commitment"). The Minimum Advertising
Commitment for any Annual Period shall not reduce or otherwise decrease the
calculation of Wholesale Net Sales, GMR or Royalty payments.  The amount spent
on Consumer Advertising for any Annual Period shall not be cross­ collateralized
nor applied to the Minimum Advertising Commitment for any other Annual
Period.  "Consumer Advertising" means  direct out-of-pocket costs (excluding
internal overhead or internal allocated costs for: the purchase of advertising
space of units in newspapers , magazines, television, radio, billboards ,
photo-shoots, personal appearances (including related artwork and production
charges for these categories ) cooperative advertising, retailer demonstration
charges, retailers' catalogues, gifts-with-purchase, direct mail, remittance
envelopes , blow-ins, billing inserts (both scented and unscented), pamphlets ,
free goods (excluding those provided to Licensor hereunder), window and counter
displays (including testers, dummies , vials counter cards and other visual
aids), in-store demonstrator s and model s, special events, contests, publicity
and promotion s, PR activities, tradeshows, online promotions and other related
advertising and marketing  activities.
 
Licensor shall have final approval on all advertising , including but not
limited to any use of Artist's name and/or likeness, content and advertising
channels and venues. Once advertising has been approved , the approval shall not
be later withdrawn. If Licensor fails to disapprove in writing any of the
submission s furnished to it by Licensee within seven (7) bu siness days from
the date of submission thereof , such failure shall be considered to be an
approval thereof. Within the seven (7) business day period , Licensor , or its
agent(s), will communicate with Licensee if additional review time is needed and
to provide an estimated number of days beyond the designated period within which
Licensee can expect a final response. However, in no event shall the designated
period exceed (10) business days from the date of submission to Iicensor. If
Licensor fails to disapprove in writing (10) business days after the designated
period of the submission thereof, such failure shall be considered an approval.
 
c.  Throughout the Term, Licensee shall dedicate a brand manager to market the
product s. The marketing and sales teams need not be exclusively dedicated to
the marketing and sales of the Products, and the manager s may be employees of
ID Perfumes.   In addition, throughout the Term, Licensee shall dedicate a PR
team to the promotion of the Products.  All marketing and PR team members shall
be subject to Licensor 's reasonable approval.
 
d.  If Artist is required to travel in connection with any appearances,
services, or internal product development or marketing meetings in connection
with this Agreement, Licensee shall pay all travel expenses for Artist and three
companions, including airfare (first class for Artist plus one and business
class or higher for two if business class unavailable), first class hotel
accommodations (one suite and three standard rooms), ground transportation and
reasonable first class meal expenses. In addition, Licensee agrees and
acknowledges that it shall, at its sole cost and expense, take all necessary and
reasonable precautions with respect to any travel, appearances, services and
meetings by Artist hereunder , including but not limited to providing first
class security personnel, airport greeters and other measures as reasonably
required by Licensor.
 
 
 
10

--------------------------------------------------------------------------------

 
 
e.  Subject to Artist's schedule and availability, during each Annual Period ,
at Lice see's request , Licensor shall cause Artist to provide up to five (5)
personal appearances which may either be for: i) in-store personal appearance
events in the following key perfume territories: USA, Canada, Mexico, UK, and
Germany ("In-Store Appearance") or ii) for  a production­ related appearance for
photo-shoots and video production ("Production Appearance").  All appearances
shall be  scheduled around Artist's professional and personal schedules.  All
photographers and stylists used for any photo shoot hereunder are subject to the
mutual agreement of Licensor and Licensee, with consideration of Licensee's
budget for such photo shoot.


Unless otherwise agreed upon in advance and excluding travel time, In Store
Appearances shall not  exceed  four (4) consecutive hours and Production
Appearances shall not  exceed eight (8) consecutiv e hours.  Licensor shall have
fulfilled the personal In-Store Appearance or Production Appearance obligations
for each calendar day on which services are provided to Licensee in accordance
with this Section.
 
f.  Licensee shall be entitled to the non-exclusive use of Artist's likeness
obtained as a result of Artist's services hereunder and  approved by Licensor
for advertising and promotional purposes upon Licensor's written approval first
being obtained in each instance (i.e., for each use).
 
g.   Notwithstanding anything to the contrary contained herein, Licensor shall
not be required to cause Artist to participate in any activities (i) which are
subject to Federal or state security laws, (ii) which would impose a fiduciary
duty upon Licensor to Licensee's
shareholders, (iii) which would cause Licensor to violate any laws, (iv) which
would cause injury to Licensor or (v) which may subject Licensor to public
disrepute, scorn or ridicule. Licensee further understands that Licensee's
unilateral failure to utilize services of Licensor hereunder
shall not result in any reduction in payments to Licensor hereunder, nor may
unused appearances from one Annual Period be carried forward to another Annual
Period. The obligations of Licensor to provide the services hereunder are
subject to the condition that payments to Licensor are current and up to date
and Licensee is not otherwise in breach of any provisions of the Agreement. If
Licensor confirms Artist 's availability for any In Store  Appearance or
Production Appearance and  Artist is unable to appear due to a certifiable
illness or injury of the kind that would reasonably prevent Artist from being
able to perform or other certifiable emergency , such non-appearance is not a
breach of this Agreement and neither Licensor nor Artist shall be responsible
for any expenses incurred due to such non-appearance.  In such event, Licensor
and Licensee shall attempt in good faith to reschedule the appearance date which
should not be unreasonably withheld.
 
 
 
11

--------------------------------------------------------------------------------

 
 
10. Distribution to Licensor.  All Products purchased by Licensor or Artist
shall be sold to them at cost  and be excluded from the Wholesale Net Sales for
all purposes hereunder, including calculations of Royalties payable to Licensor
and  GMR.   All Products purchased by
any affiliates of Licensor or Artist shall be sold to them at licensee's
wholesale price and shall be included in Wholesale Net Sales for all purposes
hereunder, including calculations of Royalties and GMR.
 
11. Confidentiality. Licensee shall not (nor shall it permit or cause its
employees or agents to) divulge, disseminate or publicize this Agreement or any
information relating to this Agreement or the financial or other terms of this
Agreement (including any information on the specifications or methods of
reproduction of the Trademark or the Agreement Mark) or any information
(including photos) pertaining to Artist or her family members learned or
obtained by Licensee during the course of this Agreement to any third party
(other than its attorneys or accountants) , except as may be required by law or
to fulfill the terms of this Agreement. In the event Licensee is required by law
to publicly disclose any of the terms of this Agreement, Licensee must use best
efforts to request confidential treatment from the applicable government agency
or, if such confidential treatment cannot be obtained, Licensee must, to the
extent permitted in such proceeding, redact all sensitive information (e.g.,
royalty rates, minimum guarantees, etc.) from the information to be publicly
disclosed. In addition to the foregoing, the parties (Licensee, Licensor,
Artist, their respective employees and agents) agree to take all steps
reasonably necessary to hold i n trust and confidence the other party's
Confidential Information.
 
"Confidential Information" means all technical and business information relating
to the other party 's inventions or products, research and development ,
production , manufacturing processes, costs, profit or margin information,
employee skills and salaries, finances, customers, marketing and production and
future business plans ; provided however, that this provision shall apply only
to information that the disclosing party expressly indicates is confidential, or
that is disclosed under conditions that would lead a reasonable person to
conclude the disclosing party intends or expects the information to remain
confidential.


Licensor and Artist shall not (nor shall it permit or cause its employees,
agents or family members to) divulge, disseminate or publicize this Agreement or
any information relating to this Agreement or the financial or other terms of
this Agreement (including any information on the specification s or methods of
reproduction of the Trademark or the Agreement Mark) during the course of this
Agreement to any third party (other than its attorneys or accountants), except
as may be required by law or to fulfill the terms of this Agreement. In the
event Licensor is required by law to publicly disclose any of the terms of this
Agreement, Licensor must use best efforts to request confidential treatment from
the applicable government agency or, if such confidential treatment cannot be
obtained, Licensor must, to the extent permitted in such proceeding, redact all
sensitive information (e.g., royalty rates, minimum guarantees, etc.) from the
information to be publicly disclosed. In addition to the foregoing, the parties
agree to take all steps reasonably necessary to hold in trust and confidence the
other party's Confidential Information. "Confidential Information " means all
technical and business information relating to the other party's inventions or
products, research and development, production, manufacturing processes, costs,
profit or margin information, employee skills and salaries, finances, customers,
marketing and production and future business plans; provided however , that this
provision shall apply only to information that the disclosing party expressly
indicates is confidential, or that is disclosed under conditions that would lead
a reasonable person to conclude the disclosing party intends or expects the
information to remain confidential.


12. Assignment.   I D Perfumes shall not assign or sublicense any of its rights
or obligations under this Agreement without Licensor 's approval, which will not
be unreasonably withheld.
 
 
 
12

--------------------------------------------------------------------------------

 


13.  Quality Control.
a.  The quality of the Products and the manner in which Licensee conducts its
business generally shall be at all times consistent with the high reputation of
Licensor.  Licensee represents and warrants that neither Licensee nor any of its
officers or directors are currently the subject of any criminal proceeding or
investigation or any investigation or prosecution for violation of securities
laws or Sarbanes-Oxley, and if Licensee or any of its officers or directors
become the subject of any such investigations or prosecution during the term of
this Agreement, Licensor shall have the right to terminate this Agreement.
 
b.  Licensee shall manufacture , distribute and sell the Products in an ethical
manner under safe and humane working conditions and without the use of child
labor or involuntary labor, and shall not engage in unfair or anti-competitive
business practices.  The Products shall be manufactured, distributed, marketed,
promoted and sold in accordance with all applicable international, federal,
state and local laws, treaties and governmental orders and regulations,
including, without limitation , the Federal Food, Drug and Cosmetic Act, the
Federal Hazardous Substance Act (FHSA), the Flammable Fabrics Act, and the
Consumer Products Safety Act or other acts and standards.
 
14. Representations and Warranties.
a.  Licensee represents and warrants as follows:


1.  Licensee is free to enter into and fully perform this Agreement;


ii.  All ideas, creations, designs, and materials embodying the Products (not
including the Trademark but including the Agreement Mark) will be: (i)
Licensee's own and original creations or materials, or (ii) fully licensed to
Licensee for its use and shall be owned in full by Licensor and licensed to
Licensee solely for the purposes contemplated by this Agreement;


iii.  Excluding the Trademark but including the Agreement Mark,  the
Products  and their manufacture, advertisement , distribution, promotion and
sale will not infringe upon or violate any rights of any third party;


iv. The Products will be of a high standard in style appearance and quality and
will conform with approved samples approved by Licensor, and will be safe for
use by consumers;


v. The Products will be manufactured , advertised , distributed, promoted and
sold in accordance with all applicable local laws and in a manner which will not
reflect adversely on Licensor or Artist or any others with whom Licensor has
contractual arrangements with respect to the Trademark;


v1.  Licensee will not manufacture , advertise, distribute,  promote, sell, and
will not authorize the manufacture, advertising, promotion  or sale of the
Products in any manner at any time or in any place not specifically licensed
hereunder ;


vu.  Licensee will not at any time do or suffer to be done any act or thing
which might impair or affect the Trademark  or the Agreement Mark or Licensor's
rights and interests in the Trademark or the Agreement Mark ; and


vn1. Without limiting its obligations in Section 15(a) below, Licensee will pay
(and hereby indemnifies Licensor from any liability to pay or other expense) all
sums due to any third parties arising from the unauthorized sale, advertising,
or other exploitation of the Products.
 
 
 
13

--------------------------------------------------------------------------------

 
 
b.  Licensor represents and warrants that it has the right to enter into this
Agreement and grant the rights set forth herein ; and that the use of the name
"Kendall Jenner" as part of the Trademark or Agreement Mark as set forth herein
will not infringe any rights of any third party (it being
understood that Licensor is making no such representation or warranty to the
extent that such name is combined with any third party intellectual property or
material). THE EXPRESS WARRANTIES AND EXPRESS REPRESENTATIONS SET FORTH IN THIS
AGREEMENT ARE IN LIEU OF, AND LICENSOR DISCLAIMS, AN Y AND ALL OTHER WARRANTIES,
CONDITIONS, OR REPRESENTATIONS  (EXPRESS OR IMPLIED, ORAL OR WRITTEN), WITH
RESPECT TO THE TRADEMARK OR ANY PART THEREOF , INCLUDING ANY AND ALL IMPLIED
WARRANTIE S OR CONDITIONS OF TITLE, NONINFRINGEMENT , MERCHANTABILITY , OR
FITNESS OR SUITABILITY FOR ANY PURPOSE (WHETHER OR N OT LICENSOR KNOWS, HAS
REASON TO KNOW , HAS BEEN ADVISED, OR IS OTHERWISE lN FACT AWARE OF ANY SUCH
PURPO SE), WHETHE R ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE
TRADE, OR BY COURSE OF DEALING.  IN ADDITION, LICENSOR EXPRESSLY DISCLAIMS ANY
WARRANTY OR REPRESENTATION TO ANY
PERSON OTHER THAN LICENSEE WITH RESPECT TO THE TRADEMARK OF ANY PART
THEREOF.  LICENSOR IS MAKING NO REPRESENTATIONS AS TO THE AGREEMENT MARK.


15. Indemnification; Insurance.
 
a.  Licensee shall defend , hold free, safe and harmless and indemnify Licensor
and Artist, and their respective affiliates, owners, directors, officers,
members, employees , heirs, representatives , advisors and agents (collectively,
"Licensor Parties") against, any and all claims, demands, disputes, causes of
action or damages, including reasonable outside accountants ' and attorneys '
fees (collectively , "Claims"), arising out of, relating to or referring to: (i)
any act or omission of Licensee or any person or any other entity acting on
Licensee's behalf or through Licensee or authorized by Licensee (whether or not
approved by Licensor pursuant to this Agreement) (a "Third Party Contributor"),
(ii) any breach of this Agreement by Licensee , any Third Party Contributor, any
conventional retailer, or any other entity acting on Licensee 's behalf (whether
or not approved by Licensor pursuant to this Agreement) , (iii) the manufacture
, distribution, advertisement , promotion , sale, possession or use of any
Product (including, but not limited to, claims relating to (w) any defect
(whether obvious or hidden and whether or not present in any sample approved by
Licensor) in a Product or in any packaging or other materials (including
advertising materials), (x) any alleged injuries to persons or property,
(y) any infringement by Licensee of any rights of any other person or entity
(provided that claims that the name "Kendall Jenner" as part of the Trademark
infringes on a trademark or other intellectual property rights shall not be
indemnified by Licensee and shall be covered by Section 1S(c))  or (z) the
failure by Licensee to comply with applicable laws, regulations, standard s
(including but not limited to those set out in Section 13(b), or (iv) any claim
that any Product or any element thereof (other than the name "Kendall Jenner" as
part of the Trademark that has been approved for u se by Licensor) violates or
infringes upon the trademark, copyright or other intellectual property rights
(including trade dress and rights of publicity and privacy) of a third party,
provided Licensee is given prompt written notice of and shall have the option to
undertake and conduct the defense of any such Claim, and provided, however, that
the failure of Licensee to be notified shall not relieve Licensee of its
obligation hereunder to the extent such failure does not result in actual and
material prejudice to Licensee. In any instance to which the foregoing
indemnities pertain, Licensor shall reasonably cooperate with and assist
Licensee in connection with any such defense. Licensee shall reimburse Licensor
Parties for all reasonable out-of- pocket costs actually incurred by Licensor
Parties in connection with such cooperation and assistance. If in good faith
reasonable business judgment Licensor deems it advisable to take control of the
claim, Licensor can at its election take control over representation without
waiving any rights to all or part of indemnification rights to payment of
reasonable legal fees and costs.  In any instance to which such indemnities
pertain, Licensee shall keep Licensor fully advised of all developments
pertaining to such Claim and shall not enter into a settlement of such Claim or
admit liability or fault without Licensor 's prior written approval, unless such
settlement includes an unconditional release of Licensor and Artist and does not
include any obligation or restriction on either of them.
 
 
 
14

--------------------------------------------------------------------------------

 


b.  Licensee shall, throughout the Term of this Agreement and any Sell-Off
Period and for at least two (2) years thereafter, obtain and maintain at its own
cost and expense from a qualified insurance company acceptable to Licensor a
general liability insurance policy including, without limitation, coverage for
products liability and personal injury , naming each of  Licensor and Artist as
additional named insured. Such policy shall provide adequate protection with a
limit of liability (in addition to costs of defense) of not less than Two
Million Dollars ($2,000,000.00) per occurrence and Four Million Dollars
($4,000,000.00) in the aggregate, insuring, without limitation, against any and
all claims, demands and causes of action arising out of any defects or failure
to perform, alleged or otherwise, of Products or any material used in connection
therewith or any use thereof. A certificate of insurance evidencing such
coverage shall be furnished to Licensor within ten (10) days of the full
execution of this Agreement.  The insurance described in this Section is
understood to be primary and is not subject to contribution by any other
insurance which may be available to Licensor. Such insurance policy shall
provide that the insurer shall not terminate or materially modify such policy or
remove any of Licensor or Artist as additional insureds without prior written
notice to Licensor at least thirty (30) days in advance thereof . Failure to
timely obtain insurance shall be considered a material breach of this Agreement
and shall give Licensor the right to terminate the Agreement on written notice
to Licensee, if Licensee has failed to cure such breach within ten (10) days of
Licensee's receipt of written notice thereof.


c.  Licensor shall be solely responsible for, and shall defend, hold harmless
and indemnify Licensee, its directors, officers, employees and agents
(collectively  "Licensee Parties") against any third party Claims arising out of
an allegation relating to or referring to the use of the name "Kendall Jenner"
as part of the Trademark as provided by Licensor in accordance with the terms of
this Agreement violates or infringes upon the trademark , copyright or other
intellectual property rights (including trade dress) of a third party in or to
the Product, provided Licensor is given prompt written notice thereof and shall
have the option to undertake and conduct the defense of any such Claim. In any
instance to which the foregoing indemnities pertain, Licensee shall cooperate
fully with and assist Licensor in all respects in connection with any such
defense. Licensor shall reimburse Licensee for all reasonable out-of-pocket
expenses actually incurred by Licensee Parties in connection with such
cooperation and assistance. In any instance to which such indemnities pertain,
Licensor shall not enter into a settlement of such third party Claim or admit
liability or fault without Licensee's prior written approval , unless such
settlement includes an unconditional release of Licensee.  Notwithstanding
anything to the contrary contained herein, Licensor shall not be required to
protect, indemnify or hold Licensee Parties harmless against, or be liable to
Licensee Parties for, any liabilities, losses, expenses or damages which may be
suffered or incurred by Licensee Parties as a result of any infringement or
allegation thereof by any other person, firm or corporation, other than by
reason of Licensor's breach of the representations made and obligations assumed
herein.


16. Intellectual Property.
 
a.  All intellectual property, the Trademark, the Agreement Mark and
related   logos, designs, etc. shall be solely owned by Licensor. All other
intellectual property relating to the Products, including juices, product
formulas, specifications , chemical and mineral compositions, molds, bottle and
cap designs shall be solely owned by Licensee.
 
b.  Licensor has or will file to register the Trademark and the Agreement Mark
in the United States Patent and Trademark Office in International Class 3 for
fragrances. Licensor shall cover all expenses associated with registering the
Trademark and the Agreement Mark in the United States and any other agreed upon
countries of registration.  Licensee shall cover all expenses associated with
all trademark searches and "clearing" the Trademark and the Agreement Mark in
order to register it.
 
c.  At Licensor's request, Licensee shall execute any documents, including
Registered User Agreements, reasonably required by Licensor to confirm the
respective rights of Licensor in and to the Trademark and the Agreement Mark in
each jurisdiction in the Territory and the respective rights of Licensor and
Licensee pursuant to this Agreement. Licensee shall cooperate with Licensor , in
connection with the filing and the prosecution by Licensor of application s to
register or renew the Trademark  and the Agreement Mark for Products sold
hereunder in each jurisdiction  in the Territory where Licensee has reasonably
requested the same.  Such filings and prosecution outside the U.S. shall be at
the expense of Licensor  and Licensor shall pay for any application requested in
advance). Nothing contained herein shall obligate Licensor to prosecute any
trademark application outside the U.S. which i s opposed or rejected in any
country after the application is filed and Licensor determines in good faith
that the application is not likely to be accepted by such country without
substantial , material modifi cations, provided, however, that any such
prosecution shall go forward if (i) Licensee requests same; (ii) Licensee pays
for the same directly; and such prosecution is in Licensor's name and directed
by Licensor.  Licensee shall cooperate fully with any such prosecution.
 
 
 
15

--------------------------------------------------------------------------------

 
 
d.  Ownership of Trademark and the Agreement Mark. Licensee acknowledges that
Licensor is and shall remain the owner of all right , title and interest in and
to the Trademark and the Agreement Mark; in all copyrights, trademarks, and
other rights associated with the Trademark or the Agreement Mark; in all artwork
, packaging, copy, literary text, advertising and promotional material of  any
sort which utilize the Trademark or the Agreement Mark, including all such
materials developed by or for Licensee (collectively, the "Copyrighted Material
s"); and the goodwill pertaining to all of the foregoing, and to the extent that
Licensee acquires any right , title and/or interest in and to the Copyrighted
Materials, Licensee hereby irrevocably and un conditionally assigns to Licensor
all right, title and interest, including without limitation any copyright,
throughout the universe in perpetuity in and to the Copyrighted Materials and,
if applicable and to the fullest extent permissible by law, irrevocably and
unconditionally waives in perpetuity any moral rights,  droit morale or similar
rights under the laws of any jurisdiction that Licensee may have with respect to
the Copyrighted Materials and , upon reasonable review, agrees to sign any
additional documentation reasonably necessary or advisable to confim1. Licensee
acknowledges that Licensor shall be entitled to invoke the foregoing assignment
and waiver.


e.  Claims Against Third Parties: During the Term, in the event that Licensor
and/or Licensee become aware that the Trademark or the Agreement Mark is being
infringed upon by third parties in connection with the Products, such party
shall promptly notify the other (the "Notifying Party"). Such notice shall
contain a reasonably detailed description of all facts known to the Notifying
Party about the infringement. Licensor may, at Licensor's sole cost and expense
take any and all actions on account of such infringement, including but not
limited to sending any Cease and Desist letters to the infringer.  In the event
, Licensor seeks to enforce Licensor's Trademark or the Agreement Mark rights
and institute legal action or suit or otherwise pursue the infringer , Licensor
shall be entitled to recover any damages , or other financial gain resulting
from the prosecution and settlement of a third party's infringement on the
Trademark, as well as, all reasonable out of pocket, direct costs and expenses
incurred in such suit or action, including but not limited to all reasonable
outside attorneys' fees, costs and expert fees.  In the event that Licensor
fails to take steps to enforce Licensor's Trademark  or the Agreement Mark
rights, Licensee, with the written approval of Licensor, shall be entitled, but
not obliged , to do so in the place instead of Licensor and at Licensee 's sole
cost and expense and retain any financial recovery , to the exclusion of
Licensor.
 
f.  In all instances of the Trademark or the Agreement Mark infringement, the
parties shall cooperate with each other's enforcement action. No party may
settle any claim so as to materially impair the other party 's trademark or
license rights hereunder without that party's prior written consent, which
consent shall not unreasonably withheld.
 
g.  Licensee recognizes all of Licensor 's rights and interest in and to the
Trademark and the Agreement Mark, and that all use of the rights licensed
hereunder inures to the benefit of the Licensor.  No right, title, or interest,
except the license interest granted herein, is transferred by this Agreement to
Licensee. Licensee agrees that it shall not claim any title to or right to use
the Trademark or the Agreement Mark except pursuant to this Agreement. Licensee
hereby agrees that at the termination of this Agreement , Licensee will be
deemed to have assigned , transferred and conveyed to  Licensor all trademarks,
service marks, copyrights, good will, title or other rights in and to the
Trademark  or the Agreement Mark which may have been obtained by Licensee or
which may have vested in Licensee as a result of its activities hereunder, and
shall return original artwork in connection therewith and that Licensee will
take all reasonable action to accomplish or confirm the foregoing. Licensee will
at no time during or after the term of this Agreement contest Licensor's rights
in the Trademarks, the Agreement Mark and Copyrighted Materials.


17. Force Majeure. Neither party shall be deemed to be in violation or breach of
this Agreement, or liable to the other party for any failure to perform or delay
in performance (other than payment of money) if and to the extent such failure
to perform or such delay is caused by fire, riot, war, acts of God, acts of
terrorism, governmental order or regulation or any other similar cause or any
other contingency beyond the reasonable control of either of the parties hereto.
If such force majeure event continues or is reasonably expected to continue for
a period of 90 days or more, the party not i n default shall be entitled to
terminate this Agreement. Financial inability shall not be an event of Force
Majeure.


18. Termination. In addition to any other termination rights as may be set forth
herein, this Agreement may be terminated as follows:
 
a.  By Licensor if ID Perfumes fails to pay any amounts due hereunder or provide
the reports when due and fails to cure the breach within thirty (30) days of
receiving written notice of the breach; provided however that with respect to
any failure to pay the notice and cure period shall only be required for the
first two failures in any Annual Period;
 
b.  If either party materially breaches any of its obligations under this
Agreement, the aggrieved party will have the right, without prejudice to any
other rights it may have, to terminate this Agreement by giving the breaching
party a written notice of termination specifying the breach in reasonable
detail, and this notice will automatically become effective thirty (30) days
after it is given (i) unless the breach has been completely remedied during the
thirty day period; or (ii) if the breach cannot reasonably be cured during that
period but nonetheless is capable of cure, unless the breaching party has
commenced to cure the breach during the thirty-day period and diligently
proceeds to remedy the breach completely as soon as reasonably possible.
 
c.  By Licensor upon Licensee's bankrupt cy, insolvency or assignment for the
benefit of creditors;
 
d.  By Licensor if Ilia Lekach or Isaac Lekach are no longer actively involved
in the business; or
 
e.  By Licensee upon Licensor's bankruptcy , insolvency or assignment for the
benefit of creditors
 
 
 
16

--------------------------------------------------------------------------------

 




19.  Result of Termination.


a.  After expiration or proper termination (including the expiration of any
applicable cure period , if any) of this Agreement by Licensor, Licensee shall
have no right to manufacture , advertise, distribute, sell, promote or otherwise
deal in any Products or use the Products, and, except as provided below,
Licensee shall not itself (and shall not permit any affiliate of Licensee or any
third party to) engage in any such activity.  Upon the expiration or proper
termination of this Agreement for any reason after applicable cure period,
Licensee, except as specified below, will immediately discontinue use of the
Trademark, the Agreement Mark and Artist 's likeness, will not resume the use
thereof or adopt any colorable imitation of the Trademark , the  Agreement Mark
or any of its parts, will promptly deliver and convey to Licensor (free of all
liens and encumbrances) (i) all plates, engravings, silk-screens, or the like
used to make or reproduce the Trademark or the Agreement Mark, but not the
bottle mold or tooling; and (ii) all items affixed with likeness or
reproductions of the Trademark or the Agreement Mark, whether Products, labels,
bags, hangers, tags or otherwise, and will assign to Licensor such rights as
Licensee may have acquired in the Trademark or the Agreement Mark. Thirty (30)
days before the expiration of this Agreement and immediately after any earlier
proper termination (including the expiration of any applicable cure period , if
any) of this Agreement , Licensee will furnish to Licensor a certificate showing
the number and description of Products on hand or in process of manufacture and
location thereof (the "Remaining Inventory List"). Licensee shall not, during
the three (3) month period preceding the date on which the Term is due to expire
or after being, begin to manufacture Products without a purchase order.
 
b.  If all payments due from Licensee to Licensor under this Agreement at any
time prior to its termination or expiration have been made on or before the such
proper termination or expiration date and Licensee is not otherwise in default
hereunder , then, for a period of one hundred eighty ( 180) days following the
proper termination or  expiration of this Agreement, Licensee shall have the
non-exclusive right to sell-off and deliver the Products identified on the
Remaining Inventory List submitted to the Licensor in accordance with the
preceding sentence (the "Sell-Off Period"); provided , however that (i) the
Products on the Remaining Inventory List may only be sold in accordance with
this Agreement and in the norm al course of business , and such sales shall be
made subject to all of the provisions of this Agreement and to an accounting for
and the payment of Royalty thereon and should be to the payment of GMRs or the
crediting of the Royalty against any GMR or any other amounts unless the
Sell-Off occurs after the expiration of the Term of the Agreement in which case
the sales shall not count toward the payment of GMRs or the crediting of the
Royalty against any GMR or other amounts. Such accounting and payment with
respect to sales during the Sell-Off Period shall be made monthly.
 
c.  At Licensor's expense, Licensor shall have the option to conduct
physical  inventories before the expiration of this Agreement until  the end of
the Sell-Off Period in order to verify such inventory and/or statements. If
Licensee refuses to permit such physical inventory, Licensee shall forfeit its
right to dispose of Products under this Section.
 
d.  If the Agreement has been properly terminated by the Licensor due to
Licensee's uncured default hereunder, there shall be no Sell-Off Period.
 
e.  Following the later to occur of the termination of this Agreement or the
expiration of the Sell Off Period , if any Licensee shall furnish to Licensor,
within ten (IO) business days of such termination or expiration, a further
detailed written statement as to the inventory of each of the Products.
 
f.   Notwithstanding anything to the contrary in this Agreement , in the event
of the termination or expiration of this Agreement, no part of any advance
amounts, Deposit, Royalties or GMR paid by Licensee to Licensor under this
Agreement shall be returned or refunded to Licensee. In addition, and unless the
Agreement has been properly terminated by Licensee , Licensee shall not be
relieved of its obligation to pay any amounts due or payable to Licensor, and
upon proper termination or expiration of this Agreement, Licensee shall pay to
Licensor all monies due or payable. Without limiting the generality of the
foregoing, in the event of an early proper termination during the Initial Term
or the Renewal Term due to Licensee's uncured breach hereunder, in addition to
any other amounts payable to Licensor and any other remedies available to
Licensor, Licensee shall immediately pay Licensor all remaining GMR's  for the
Initial Term or Renewal Term , as the case may be.
 
 
 
17

--------------------------------------------------------------------------------

 
 
20. Relation ship of the parties. This Agreement does not appoint either party
as the agent of the other party , or create a partnership or joint venture
between the parties.


21. Governing Law, Jurisdiction and Venue. This Agreement shall be governed by
the laws of the State of California without reference to conflict of Jaws
principles. The parties shall not challenge such jurisdiction or venue and waive
all other jurisdiction or venue. All claims, disputes and other matters arising
out of or relating to this Agreement shall be submitted to, and determined by,
binding arbitration in accordance with Judicial Arbitration and Mediation
Services (JAMS) and, subject to the next sentence, in accordance with its
Commercial Rules as then in effect.  Without limiting the generality of the
foregoing, if the amount in dispute is less than $3,000,000, such arbitration
shall be before a single arbitrator; if the amount in dispute is at least
$3,000,000, the arbitration shall be before a panel of three arbitrators. The
arbitration shall take place in Los Angeles, California. Prior to submitting any
claim, dispute or other matters arising out of or relating to this Agreement to
binding arbitration , the parties shall attempt in good faith to resolve any
dispute or controversy arising of or relating to this Agreement promptly by
negotiation between executives who have authority to settle the dispute. If the
dispute is not resolved by such good faith negotiation, the matter will proceed
to mediation as provided in this Section 21. Except as otherwise provided
herein, arbitration may not be commenced until the matter has been submitted for
mediation to the JAMS dispute resolution center located in Los Angeles,
California. Either party may commence mediation by providing to JAMS or the
other party a written request for mediation, setting forth the subject of the
dispute and the relief requested. The parties will cooperate with JAMS and with
one another in selecting a mediator from JAMS panel of neutrals, the parties
will share equally the costs of mediation, except each party will be responsible
for its own attorney fees, and the parties agree they will participate in the
mediation in good faith.  All offers, promises, conduct and statements, whether
oral or written, made in the course of the mediation by any of the parties ,
their agents, employees , experts and attorneys, and by the mediator and any
JAMS employees, are confidential and privileged. Either party may seek equitable
relief prior to the mediation to preserve the status quo or enforce the
Agreement, pending the completion of that process. Except for such an action to
obtain equitable relief, neither party may submit the matter to binding
arbitration with respect to the matters submitted to mediation until forty-five
(45) days after the completion of the initial mediation session. The provisions
of this Section may be enforced by any Court of competent jurisdiction.


22. Limitation of Liability. Notwithstanding anything to the contrary contained
herein, in the event Licensee incurs any expenses, damages or other liabilities
(including, without limitation, reasonable attorney's fees) in connection
herewith , Licensor's liability to Licensee hereunder (including, but not
limited to, pursuant to the indemnification provision s hereof) shall be limited
to proven actual direct damages and shall not exceed the GMR of the Initial Term
if such liability arises during the Initial Term or the GMR of the Renewal Term
if such liability arises during the Renewal Term, if any. In no event shall
Licensor or Licensee be liable to the other for any consequential, punitive,
indirect, incidental, reliance or special damages, whether or not either party
has been advised about the possibility thereof. The foregoing limitation shall
not apply to a party's indemnification obligations. It is understood Artist is
not a party hereto and has no liability hereunder but is an intended third party
creditor beneficiary hereof.
 
23. Entire Agreement and Modification. This Agreement sets forth the entire
understanding and agreement of the parties as to the subject matter of hereof.
This Agreement may be modified only by a writing signed by both parties.
 
24. Severability and Waiver. If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid or unenforceable for any reason,
the remaining provi sions will continue in full force without being impaired or
invalidated in any way. The parties agree to replace any invalid provision with
a valid provision which most closely approximates the intent and economic effect
of the invalid  provision. The waiver  by  either party  of a breach  of
any provision of this Agreement by the other party must be in writing to be
effective and will not operate or be interpreted as a waiver of any other or
subsequent breach.
 
 
 
18

--------------------------------------------------------------------------------

 
 
25. Headings.  Titles or headings to the sections of this Agreement are not part
of the terms of this Agreement, but are inserted solely for convenience.


26. Notices. All notices, reports, requests and other communications under this
Agreement must be in writing, and must be mailed by registered or certified mail
, postage prepaid and return receipt requested, or delivered by hand to the
party to whom such notice is required or permitted to be given as set forth
below , or delivered via FEDEX, UPS, OHL, or other national courier service.  If
mailed from Los Angeles, any such notice will be considered to have been given
two (2) business days after it was mailed, as evidenced by the postmark. If
mailed from outside Los Angeles, any such notice will be considered to have been
given five (5) business days after it was mailed, as evidenced by the
postmark.  If delivered by hand, any such notice will be considered to have been
given when received by the party to whom notice is given, as evidenced by
written and dated receipt of the receiving party.
 
    If to Licensor:
          Kendall Jenner, Inc c/o Mr. Lester Knispel 21731 Ventura Blvd., Suite
300
          Woodland Hills, CA 9 1364
 
    With a copy to:


          Agency for the Perfom1ing Arts Attn: Mr. Brian Dow
          405 S. Beverly Drive Beverly Hills, CA 902 12
and:     Mr. Todd Wilson , Esq 6800 N. Hillside Drive Paradise Valley, Az. 85253




    If to I D Perfumes:


          Attn: Ilia Lekach
          1250 E Hallandale Beach Blvd Suite 420 Hallandale Beach FL 33009




    With a copy to:


          Keith Diamond, Esq
          3440 Hollywood Boulevard
          Suite 415
          Hollywood, Florida 33021


27. Survival. Upon the expiration or effective termination of this Agreement,
each party's rights and obligations under this Agreement shall be terminated,
except the following provisions shall survive such expiration or termination:
Sections 6, 7, 1 1, 12. 14. 15. 16. and 18-27. and any payment obligations for
amounts earned during the Term or as a result of the termination,  but not yet
paid.


28. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterpart s together
shall constitute but one and the same instrument.
 
IN WITNES S WHEREOF, the parties have executed this Agreement as of the
Effective Date.

                                                                          
 

Kendall Jenner, Inc. ID Perfumes, Inc.     By:. /s/ Kris Jenner  By: /s/ Ilia
Lekach An Authorized Signatory Ilia Lekach     Date: 10/1/2013  Date: 9/23/2013

 
                                                                                        



                                                                  